            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

PATRICIA A. S.,

                  Plaintiff,
           v.                                   Civil Action No.
                                                8:20-CV-0434 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

CONBOY McKAY LAW FIRM                     LAWRENCE D. HASSELER, ESQ.
307 State Street
Carthage, NY 13619

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                    MICHAEL L. HENRY, ESQ.
625 JFK Building
15 New Sudbury St
Boston, MA 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§§ 405(g) and 1383(3)(c), are cross-motions for judgment on the

pleadings. 1 Oral argument was heard in connection with those motions on

July 7, 2021, during a telephone conference conducted on the record. At

the close of argument, I issued a bench decision in which, after applying

the requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      July 12, 2021
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
PATRICIA A. S.,

                            Plaintiff,
vs.                            8:20-CV-434

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Digitally-Recorded Telephone Conference on July 7,
2021, the HONORABLE DAVID E. PEEBLES, United States

Magistrate Judge, Presiding.

                     A P P E A R A N C E S
                        (By Telephone)

For Plaintiff:      CONBOY, McKAY LAW FIRM
                    Attorneys at Law
                    307 State Street
                    Carthage, New York 13619
                      BY: LAWRENCE D. HASSELER, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of General Counsel
                    J.F.K. Federal Building
                    Room 625
                    Boston, Massachusetts 02203
                      BY: MICHAEL L. HENRY, ESQ.

                 Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                   2


1                    (The Court and all counsel present by
2                     telephone, 11:11 a.m.)

3               THE COURT:    I appreciate the excellent

4    presentations of both counsel, both through their written
5    briefs and orally.

6               I have before me a challenge to an adverse

7    determination by the Commissioner of Social Security finding
8    that plaintiff was not disabled at the relevant times and

9    therefore ineligible for the benefits which she sought.       The
10   challenge is raised pursuant to 42 United States Code

11   Sections 405(g) and 1383(c)(3).

12              The background is as follows:   Plaintiff was born
13   in March of 1975 and is currently 46 years of age.     She was

14   41 years old at the time of the alleged amended onset date of

15   September 14, 2016, and 43 at the time of the administrative
16   hearing in this matter.     She stands approximately 5 foot

17   5 inches in height.     Her weight has fluctuated as much as 30
18   to 50 pounds.   At the time she prepared her functional

19   report, she weighed 124 pounds.     At the time of the hearing

20   she weighed 158 pounds.     Plaintiff underwent bariatric bypass
21   surgery in 2016 and has had medically induced anorexia.

22   Plaintiff is married and lives with her husband in a mobile

23   home in Waddington, New York.     She has two children who at
24   the time of the hearing in August 2018 were 17 and 23 years

25   of age.   Neither of those children resides with the



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  3


1    plaintiff.    Plaintiff has a high school degree and two years
2    of college education.    While in school she attended regular

3    classes.   Plaintiff is right-handed.   She has a driver's

4    license but no car, her vehicle apparently was repossessed.
5               Plaintiff worked until September 2016 in various

6    positions, most of short duration, including as a cashier, a

7    merchandiser, a stocker, a team leader, a dairy
8    representative and dairy inspector, and a sales associate in

9    an appliance store.
10              Plaintiff suffers from physical and mental

11   diagnosed conditions.    Mentally her conditions have been

12   variously diagnosed as bipolar II disorder, depressive
13   disorder with atypical features, post-traumatic stress

14   disorder, anxiety, and an adjustment disorder with

15   depression.   She is not currently undergoing any specialized
16   treatment for her psychiatric condition except through her

17   general practitioner who prescribes medication.   She did in
18   the past see the Canton-Potsdam Behavioral Health Services

19   facility as well as to obtain services from the Mosaic

20   Behavior Health Services.
21              Physically, plaintiff has been diagnosed as

22   suffering from fibromyalgia, psoriatic arthritis of long

23   standing, GERD, and a left shoulder issue.    Plaintiff's
24   primary provider is Dr. Emily Wood who she has seen since

25   September of 2000 -- I'm sorry, November of 2016.    She sees



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                4


1    Dr. Wood approximately every six to eight weeks.   She has
2    also consulted with Dr. Juan-Diego Harris, a pain specialist,

3    Dr. Lai Kuang, another pain provider, and Dr. Eyal Kedar, a

4    rheumatologist.   She has also seen various other physician's
5    assistants and nurse practitioners.

6             Plaintiff has been prescribed various medications

7    over time including Humira, Prozac, Savella, a Butrans patch,
8    oxycodone, Soma, Stelara, Percocet, Prilosec, and omeprazole.

9    She uses a cane, although Dr. Wood, her primary provider,
10   indicated at page 730 of the administrative transcript that

11   it is not required.   She has also undergone radiofrequency

12   ablation, injections, she uses a TENS unit, she has tried
13   acupuncture and physical therapy.    Plaintiff does not smoke.

14   She does occasionally use marijuana for her pain, she has not

15   been prescribed medical marijuana.    Plaintiff does and has
16   consumed in the past alcohol and has had some issues with

17   regard to alcohol and has undergone some AA treatment.
18            In terms of activities of daily living over time,

19   she is able to shower and bathe, she can groom, she does some

20   driving, some laundry, cleans, she does some cooking, she
21   does dishes, she does not shop, she watches television,

22   reads, she plays with her two small dogs, she did at one

23   point attend her daughter's volleyball games, she has been to
24   one or more casinos in the past, and she walks.

25            Procedurally, plaintiff applied for Title II and



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  5


1    Title XVI benefits on September 15, 2016, alleging an onset
2    date of May 24, 2016.    That was later amended to

3    September 14, 2016, the date on which plaintiff left her last

4    work.   In support of her application, she claims disability
5    based on stomach pain and scar tissue from multiple

6    surgeries, gastric bypass side effects, depression,

7    arthritis, and fibromyalgia.    A hearing was conducted on
8    August 28, 2018 by Administrative Law Judge Robyn L. Hoffman

9    to address plaintiff's application.   Administrative Law Judge
10   Hoffman issued an adverse decision on February 21, 2019.

11   That became a final determination of the agency on March 4,

12   2020 when the Social Security Administration Appeals Council
13   denied plaintiff's application for review.    This action was

14   commenced on April 15, 2020 and is timely.

15               In her decision, ALJ Hoffman applied the familiar
16   five-step sequential test for determining disability.   She

17   noted initially that plaintiff was last insured on June 30,
18   2 -- or will be, 2022.

19               At step one, ALJ Hoffman concluded plaintiff had

20   not engaged in substantial gainful activity since
21   September 14, 2016.   She did do some work subsequent to that

22   date but did not rise to a level of substantial gainful

23   activity.    The administrative law judge noted, however, that
24   she did consider plaintiff's ability to work in an appliance

25   store when formulating the residual functional capacity.     She



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                6


1    testified that there was some lifting involved as I recall.
2                At step two, ALJ Hoffman found that plaintiff does

3    suffer from severe impairments that impose more than minimal

4    limitations on her ability to perform work functions,
5    including fibromyalgia, lumbar facet arthropathy, psoriatic

6    arthritis, status post gastric bypass, and degenerative tear

7    of the acetabular labrum of the right hip.
8                At step three, ALJ Hoffman concluded that

9    plaintiff's conditions do not meet or medically equal any of
10   the listed presumptively disabling conditions set forth in

11   the Commissioner's regulations, specifically considering

12   Listings 1.02 and 1.04.
13               ALJ Hoffman next concluded that despite her

14   conditions, plaintiff retains the residual functional

15   capacity, or RFC, to perform less than a full range of light
16   work, imposing some limitations that are inconsistent with a

17   full range of light work, finding that she can occasionally
18   lift and carry 20 pounds, frequently lift and carry

19   10 pounds, sit for up to six hours and stand or walk for

20   approximately six hours in an eight-hour day with normal
21   breaks.   She is limited to frequent reaching in all

22   directions, and the claimant should avoid concentrated

23   exposure to excessive amounts of respiratory irritants such
24   as dust, odors, fumes, gases, and hot and cold temperature

25   extremes.



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 7


1               Applying that residual functional capacity at step
2    four, the administrative law judge essentially bypassed the

3    step in light of the paucity of information concerning

4    plaintiff's past relevant work.
5               At step five, ALJ Hoffman concluded that if she

6    were able to perform a full range of light work, plaintiff

7    would be not disabled pursuant to Rule 202.21 of the
8    Medical-Vocational Guidelines set forth in the Commissioner's

9    regulations, the so-called Grids.   She concluded that the
10   limitation to frequent reaching was not significant and that

11   plaintiff is able to use both hands to handle, finger, feel

12   and therefore can grasp, hold, and turn objects.    She also
13   concluded that the limitation associated with the

14   environmental conditions does not significantly impact her

15   ability to work, citing Social Security Rulings 83-14 and
16   85-15.   She therefore concluded that those additional

17   limitations did not sufficiently erode the job base on which
18   the Grids are predicated to make it necessary to secure the

19   testimony of a vocational expert and found that plaintiff was

20   not disabled at the relevant times.
21              As you know, the court's function is to determine

22   whether correct legal principles were applied and the result

23   is supported by substantial evidence, defined as such
24   relevant evidence as a reasonable mind would find sufficient

25   to support a conclusion.   As the Second Circuit Court of



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                8


1    Appeals noted in Brault v. Social Security Administration
2    Commissioner, 683 F.3d 443 from 2012, this is an extremely

3    deferential standard.   The standard is more stringent than

4    the clearly erroneous standard that we, as lawyers, are
5    familiar with.   The Second Circuit noted that under the

6    substantial evidence standard, once an ALJ finds a fact, the

7    fact can be rejected only if a reasonable fact finder would
8    have to conclude otherwise.

9             The plaintiff, in support of her challenge, raises
10   four interrelated contentions.

11            The first is that, and the key focus, quite

12   honestly, is, surrounds the administrative law judge's
13   handling and treatment of the three forms completed by

14   plaintiff's treating physician Dr. Emily Wood.   The argument

15   is that as a treating source, those opinions were entitled to
16   controlling weight, and that it was improper to elevate the

17   opinions of nontreating sources such as Dr. Hennessey and
18   Dr. Long and Occupational Therapist Graveline and

19   Dr. Lorensen over the opinions of Dr. Wood.

20            The second hinges on the first.   It alleges that
21   the residual functional capacity is not supported by

22   substantial evidence because the opinions of Dr. Wood and

23   also Nurse Practitioner Couperus-Mashewske were improperly
24   rejected or discounted.

25            The third is, the third contention is that the ALJ



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 9


1    should have obtained the testimony of a vocational expert.
2    Again, it's dependent on the additional limitations set forth

3    in Dr. Wood's medical source opinions.

4               And the fourth is that substantial evidence does
5    not support the administrative law judge's rejection of

6    Dr. Lorensen's additional limitations of moderate to marked

7    limitation in bending, lifting, and reaching.
8               In terms of the treating source, Dr. Emily Wood in

9    August of 2018 completed three forms, primarily check-box
10   forms.   Those appear at pages 720 of the record through

11   733 -- I'm sorry, 734, and they're extremely limiting.     In

12   the first of those, the administrative law judge concluded
13   that plaintiff can walk for 10 minutes before needing a

14   break.   The opinion also finds that plaintiff would be off

15   task 25 percent or more of the time and absent more than four
16   times per month and that plaintiff is incapable of even low

17   stress work, that's at page 724.
18              The second form, which focuses on plaintiff's

19   mental condition, is extremely limiting, finding marked

20   limitations in many areas and an extreme limitation in
21   plaintiff's ability to respond appropriately to usual work

22   situations and to changes in a routine work setting.

23              The third form focuses on plaintiff's physical
24   capabilities, finding that she can only occasionally lift up

25   to, and carry up to 10 pounds and can never lift or carry



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                 10


1    more than 10 pounds.    It finds that she can sit for only two
2    hours and stand for one hour and walk for one hour in an

3    eight-hour day.   It concludes that she can never reach

4    overhead with left or right hand, can never push or pull with
5    the left or right hand.    It finds also that she can never

6    climb ladders, scaffolds, balance, stoop, kneel, crouch, or

7    crawl.   Environmentally it also concludes that she can never
8    be subject to unprotected heights, moving mechanical parts,

9    dust, odors, fumes, pulmonary irritants, extreme cold,
10   extreme heat, and vibrations.

11              The forms, as I indicated, were check-box forms

12   with little or no explanation.
13              The administrative law judge discussed and

14   summarized those reports at page 41, also discussed them at

15   page 36, and 41 and 42.    It is true, as plaintiff argues,
16   that ordinarily as a treating source, Dr. Wood's opinions

17   regarding the nature and severity of plaintiff's impairments
18   would be entitled to considerable deference, provided they

19   are supported by medically acceptable clinical and laboratory

20   diagnostic techniques and not inconsistent with other
21   substantial evidence.    Such opinions as those of Dr. Wood,

22   however, are not entitled to controlling weight if they're

23   contrary to other substantial evidence in the record,
24   including the opinions of other medical experts.   And of

25   course it is for the administrative law judge to resolve



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                               11


1    conflicts in the form of contradictory medical evidence under
2    Veino v. Barnhart, 312 F.3d 578, pin cite 588, and it's from

3    the Second Circuit 2002.   If an ALJ doesn't give controlling

4    weight to a treating source's opinion, the ALJ must apply
5    various factors specified in 20 C.F.R. Sections 404.1527 and

6    416.927 to illuminate how much, if any, weight was given to

7    the treating source's opinion.   In the Second Circuit,
8    they're called, so-called the Burgess factors.   The failure

9    to apply the proper legal standards for considering treating
10   source opinions can provide a basis for reversal of an ALJ's

11   determination.   The Second Circuit has somewhat tempered that

12   rule in Estrella v. Berryhill, 925 F.3d 90, Second Circuit
13   2019, and the cases that have come before and after Estrella,

14   noting that if the court is satisfied after reviewing the

15   administrative law judge's decision as a whole, the treating
16   source rule was not violated.

17            In this case, Administrative Law Judge Hoffman does
18   cite several reasons for discounting Dr. Wood's opinions.

19   She notes that they're not supported by treatment notes and

20   overall, the overall record, and that's at page 36 when it
21   comes to the mental conditions experienced by the plaintiff

22   and at page 42 when it comes to the physical, and some

23   examples are cited.   And let me step back, I know that
24   plaintiff has argued that the administrative law judge, by

25   saying that certain opinions are not supported, medical



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 12


1    opinions that is, by treatment notes and records is playing
2    doctor, but it is also true under the regulations that an

3    opinion is entitled to controlling weight, for example,

4    treating source opinion, only if it is supported by
5    substantial evidence, including medical evidence, so it is

6    perfectly legitimate and proper for the administrative law

7    judge to make that analysis.   The administrative law judge
8    did not, it is clear, rotely discuss the Burgess factors in

9    her decision, but she did point to some significant reasons
10   why she rejected Dr. Wood's opinions.    They're internally

11   inconsistent when you look at them and focus on the walking,

12   how long plaintiff can walk before needing a break, two
13   different answers appear.   Manipulation, again, inconsistent.

14   The off task, the 25 percent opinion that plaintiff would be

15   off task is speculative, there's no explanation given as to
16   the basis for that opinion.

17            The issue really is not, as most plaintiffs would
18   like to focus on, whether the court or plaintiff would deem

19   Dr. Wood's opinion controlling.   The focus is on, is the

20   ALJ's determination supported by substantial evidence, or
21   would a reasonable fact finder have to conclude otherwise

22   than the administrative law judge did.   And also, of course,

23   the court must be satisfied that the treating source rule was
24   not violated under Estrella.   I note that these forms from

25   Dr. Wood are check-box forms with minimal explanation.    Such



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 13


1    forms are notoriously not persuasive.   Many courts have found
2    that such forms, without explanation, should be given

3    minimal, if any, weight.

4               This case is somewhat similar to another
5    fibromyalgia case in which the opinions of Dr. Lorensen, as a

6    matter of fact, were discounted, Thomas Roy v. Commissioner

7    of Social Security, 2020 WL 4365607, from the Northern
8    District of New York, Senior District Judge Gary L. Sharpe.

9    Again, it is clear in this case that there are contradictory
10   medical opinions and the weighing of those opinions is

11   entrusted in the administrative law judge under Veino.   And

12   the administrative law judge, it's well accepted, can elevate
13   the opinions of other nontreating sources including Dr. Long,

14   Dr. Lorensen, over Dr. Wood, even though Dr. Wood is a

15   treating source, if they're more consistent with the notes of
16   exams and so forth.

17              I also note that there is an opinion, as counsel
18   noted, from an Occupational Therapist Ashleigh Graveline from

19   December 1, 2016, it appears at pages 589 through 621 of the

20   administrative transcript, based upon her examination of the
21   plaintiff and testing.   She concludes at page 593 that the

22   plaintiff performed within the light work demand level as

23   defined and outlined in the Dictionary of Occupational
24   Titles.   And although plaintiff argues that that was not

25   entitled to consideration since, as an occupational



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                14


1    therapist, Ms. Graveline is not an acceptable medical source,
2    the regulations are clear that such opinions can be

3    considered by an administrative law judge under 20 C.F.R.

4    Sections 404.1527(f)(1) and 416.927(f)(1).    The next -- and
5    so I find that the treatment of Dr. Wood's opinions did not

6    run afoul of the treating source rule and was properly

7    explained.
8                The next argument is residual functional capacity

9    argument.    Residual functional capacity represents a finding
10   of the range of tasks a plaintiff is capable of performing

11   notwithstanding her impairments.   Ordinarily, the RFC

12   represents a claimant's maximum ability to perform sustained
13   work activities in an ordinary setting on a regular and

14   continuing basis, meaning eight hours a day for five days a

15   week or an equivalent schedule.    An RFC determination must be
16   informed by consideration of all relevant medical and other

17   evidence.
18               In this case, the issue is not, again, whether some

19   evidence supports plaintiff's position but whether

20   substantial evidence supports the administrative law judge.
21   In other words, in many of these cases there can be two right

22   answers, substantial evidence can support a plaintiff's

23   argument and can also support an administrative law judge's
24   determination which is contrary to that argument.    It is also

25   true that in formulating an RFC, an ALJ need not discuss



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 15


1    literally every shred of evidence.   There are some facts
2    supporting plaintiff's position and she acknowledged as such,

3    but the administrative law judge, in formulating her RFC,

4    properly included plaintiff's rather fulsome activities of
5    daily living at page 39, records, medical records showing

6    that medications have controlled many of plaintiff's

7    conditions, including her psoriatic arthritis and her pain at
8    page 39.   She cites relatively benign x-ray and MRI evidence

9    at pages 39 to 40.   She cites medical exams showing
10   relatively benign findings at page 40.   She relied on

11   Occupational Therapist Graveline's evaluation and

12   Dr. Lorensen's consultative opinions.    Dr. Lorensen in her
13   consultative report, which appears at pages 411 to 415 of the

14   administrative transcript, she concludes that plaintiff

15   suffers from no gross limitations in sitting, standing,
16   walking, and handling small objects with the hands.    She does

17   experience moderate to marked limitations for bending,
18   lifting, and reaching.   The administrative law judge of

19   course did, and I'll get to that in a moment, not accept

20   Dr. Lorensen's opinion in whole which of course she's
21   certainly entitled to do.   She's entitled to accept some

22   parts but not a whole of a medical opinion.   The third

23   argument -- And so I don't -- I do find that the residual
24   functional capacity finding of the administrative law judge

25   is supported by substantial evidence.



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                 16


1             The third argument is that a vocational expert
2    should have been called to fill in the void created by the

3    additional exertional and nonexertional limitations

4    experienced by the plaintiff.   That argument really hinges
5    upon Dr. Wood's additional limitations and so the argument

6    fails since I have already found that her opinions were

7    properly discounted.
8             The last issue pertains to the treatment of

9    Dr. Lorensen's opinion and specifically surrounds the
10   limitation, the moderate to marked limitation in bending,

11   lifting, reaching.   The administrative law judge acknowledged

12   it but found it is not supported at page 41, and in doing so,
13   she relied upon Occupational Therapist Graveline's opinion

14   and plaintiff's activities of daily living.   She explained

15   the rejection of the moderate limitation in reaching.
16            The case is very similar to, as Commissioner

17   argued, Dierdre R. v. Commissioner of Social Security, 2018
18   WL 4565769 from Administrative Law Judge -- I'm sorry, from

19   Magistrate Judge Thérèse Wiley Dancks.   In note 7 of her

20   decision, Judge Dancks also notes that moderate to marked
21   limitations does not necessarily preclude the performance of

22   light work.   So if, and I say only if because I do think that

23   rejection was properly explained and supported by substantial
24   evidence, but if Dr. Lorensen's limitation on reaching were

25   to have been accepted, or should have been accepted, it would



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 17


1    be a harmless error since under Dierdre, as well as Babcock
2    v. Berryhill, 2018 WL 4347795, note 13, in that case it was a

3    moderate restriction in bending and lifting, does not

4    preclude light work.   It's also supported by Moxham v.
5    Commissioner of Social Security, that's 2018 WL 1175210, at

6    *8.   In that case, the consultative expert, Dr. Magurno,

7    opined that plaintiff had marked limitations in squatting,
8    lifting, carrying, and mild limitations for walking,

9    standing, sitting, and bending, and the judge in that case,
10   Magistrate Judge Daniel J. Stewart, concluded that plaintiff

11   had failed to illustrate how those marked limitations in

12   those areas would be inconsistent with light work.   So, and I
13   guess as a backdrop, we have to bear in mind that it is

14   always the plaintiff's burden at least through step four to

15   establish additional limitations that were not accounted for
16   in the residual functional capacity.   In this case, I find

17   that burden was not met.
18             So in conclusion, I find that the administrative

19   law judge's decision resulted from the application of proper

20   legal principles and is supported by substantial evidence.       I
21   will grant judgment on the pleadings to the defendant and

22   order dismissal of plaintiff's complaint.   Again, thank you,

23   both counsel, I hope you enjoy your summer.
24             MR. HASSELER:    Thank you, your Honor.

25             MR. HENRY:   Thank you, your Honor.



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the digitally-recorded proceedings

11   held in the above-entitled matter and that the

12   transcript page format is in conformance with the
13   regulations of the Judicial Conference of the United

14   States.

15
16                      Dated this 9th day of July, 2021.

17
18

19                              /S/ JODI L. HIBBARD

20                              JODI L. HIBBARD, RPR, CRR, CSR
                                Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
